             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     CHARLOTTE DIVISION
                        3:17-cv-00393-MR

ROBERT BALLARD,                                    )
                                                   )
                       Plaintiff,                  )
                                                   )            ORDER
v.                                                 )
                                                   )
FNU HATLEY, FNU THOMPSON,                          )
FNU BENNETT, FNU HERRING,                          )
FNU ROGERS, FNU AARON, FNU DOE,                    )
FNU PARKS, FNU SIMMONS,                            )
EYHO A. PARKS, AMBA E. TOTOU,                      )
CHARLENE G. BARRETT,                               )
OLUWAFULUKE ABISOGUN,                              )
WINNIE KAIRUKI                                     )
                                                   )
                      Defendants.                  )
__________________________________                 )

     Pursuant to the Order of the District Court, see Doc. 90, the undersigned

conducted a telephonic judicial settlement conference in this matter on

January 14, 2021.

     Agreement was reached as to all issues.

                                     Signed: January 14, 2021




       Case 3:17-cv-00393-MR Document 94 Filed 01/15/21 Page 1 of 1
